DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 15, and 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5,
Claim 5 is dependent from claim 1. Claim 1 requires a notch. This can be seen in Examiner annotated Applicant figure 6 below.

    PNG
    media_image1.png
    822
    532
    media_image1.png
    Greyscale

Claim 5 requires an island, and one corner of the device touches said island. Applicant’s islands are shown in figure 11, and 12, and Examiner annotated figure 11 below.
Regarding claims 15, and 25,
These claims are rejected for similar reason as claim 5 above.

    PNG
    media_image2.png
    570
    386
    media_image2.png
    Greyscale

Claim 5 contains new matter because it requires both a notch and an island. Applicant does not have support for both a notch and an island. Applicant has support for either the four corners being notches or islands, but not both. Thus, claim 5 introduces new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-10, 11-13, 15, 19-20, 21-23, 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford Motor Co. of Canada, Ltd. (CA 2 273 754 A1) (“Ford”), in view of Admitted Prior Art (figure 1) (“APA”), in view of Naitoh (US 2004/0214375 A1) (“Naitoh”).
	Regarding claims 1, 11, and 21, Ford teaches at least in figures 5-6, and Examiner’s annotated figure 5 above:
a substrate (10) comprising a first surface (a top surface of 10); 
a solder resist layer (14) coupled to the first surface of the substrate (top surface of 10), 
the solder resist layer (14) having an opening (B; 16 defines the opening of the soldermask) and comprising at least one notch (A; in at least figure 5B there is at least one notch 16 in the solder mask 14) formed from the solder resist layer (14) and extending into the opening (B) ; 
a device located over the solder resist layer (figure 6 shows that a device 34 will be located over the solder resist layer), 

Ford does not explicitly teach:
a device located over the solder resist layer such that a portion of the device touches the solder resist layer,

an encapsulation layer located over the solder resist layer such that the encapsulation layer encapsulates the device.
APA teaches:
an encapsulation layer (160) located over the solder resist layer (126) such that the encapsulation layer (160) encapsulates the device (104).
It would have been obvious to form an encapsulation layer over the solder resist layer, and the device in order to secure the device to the substrate better, to protect the device and its leads from the environment, and also as a tool to prevent others knowing what device is being used on a design.

Ford and APA do not explicitly teach:
a device located over the solder resist layer such that a portion of the device touches the solder resist layer,
the portion of the device including at least one corner of the device that touches the at least one notch.


    PNG
    media_image3.png
    309
    673
    media_image3.png
    Greyscale

Naitoh teaches at least in figures 1-3, and Examiner’s annotated figures 2-3 above:
the solder resist layer (5/105) comprising at least one notch (A),
a device (6) located over the solder resist layer (5/105) such that a portion of the device (B) touches the solder resist layer (5/105),
the portion of the device (B) including at least one corner of the device (B is a portion and corner of the device) that touches at least one notch (A).

It would have been obvious to one of ordinary skill in the art to modify Ford and APA and have the device of Ford and APA touch the solder resist because Naitoh teaches that this protects the wires or internal connections, from moisture and can prevent ion migration and reduce the occurrence of short circuits. ¶¶ 0024, 35.
Regarding claims 2, 12, and 22, Naitoh teaches at least in figures 1-3:
wherein the solder resist layer (5) is configured as a seating plane for the device (as shown in figure 3 device 6 is seating on the solder resist layer (5).
Regarding claims 3, 13, and 23, Naitoh does not explicitly state:


However, Naitoh teaches that the thickness of the solder resist layer is about 7µm, and it would be obvious that this thickness would be about constant across the first surface of the substrate. Further, it would have been obvious that one of ordinary skill in the art would want to the surface of the solder resist to be parallel with the surface of the substrate in order to make sure that all everything is level. One would want everything to be level to make sure that all electrical connections between the device and the substrate are made. That is to say if the device and the substrate are not level there is a chance that their will either be no, or poor, electrical connection between the two resulting in potentially failed device.	 Therefore, with respect to the limitation, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding claim 5, 15, and 25,
Claims 5, 15, and 25 are directed to having the islands of solder mask material in the corner of the device. The only difference between the prior art and claimed device concerns the shape of the solder resist layer. Further, the specification does not provide any support for the criticality of shape, or any unexpected resulting arising from the shape of the solder resist layer.
The specification in ¶ 0044 states that the solder resist layer may have certain beneficial aspects. However, these beneficial aspects are to the solder resist layer in general. The shape of the solder resist layer is discussed in J 0045, and states that different implementation may use 
Regarding claims 9, 19, 29, APA and Naitoh teach:
the device comprises a radio frequency (RF) device, a die, an integrated device, a passive device, a filter, a capacitor, an inductor, an antenna, a transmitter, a receiver, and/or combinations thereof (APA 104 and Noitoh 6 are both dies).
Regarding claims 10 and 20,
The claims does not further limit the structure of the device. Claim 20 is directed to the use of the device, and what other product it is included in. As claim 1, and 11 are directed to a generic device, it would have been obvious that one of ordinary skill in the art could have used the generic device in any or all of the listed devices. This would require ordinary skill in the art, and routine skill in the art when designing a device. 




Claims 6-7, 16-17, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford, in view of APA, in view of Naitoh, in light of evidentiary reference Enomoto et al. (US 5,344,899) (“Enomoto”)
Regarding claims 6, 16, and 26, APA and Naitoh do not teach the material of the encapsulation layer (APA 160) or the material of the solder resist layer (APA 126; Naitoh 5)
	
	Evidentiary reference Enomoto teaches:
That the same material can be used as an encapsulation material and as a solder resist material. Col. 7-8 at lines 54-9, where the material of Enomoto can be used for these two elements and also has moisture-proofness).
Thus, based upon Enomoto the encapsulation layer APA 160 and the solder resist layer APA 126/Naitoh 5 are the same material. As such one can consider Naitoh 5 under the device 6 to be part of the encapsulation layer APA 160.
Regarding claims 7, 17, and 27, 
wherein the encapsulation layer (APA 160 and Naitoh 5 under 6) is located between the device (APA 104; Naitoh 5) and the substrate (APA 102; Naitoh 2/3) such that a space between the device and the substrate is substantially free of voids (Naitoh shows no voids).






Claims 8, 18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford, in view of APA, in view of Naitoh, in view of Konno et al. (US 2013/0001274 A1) (“Konno”).


    PNG
    media_image4.png
    293
    780
    media_image4.png
    Greyscale

Regarding claim 8, Ford, APA, and Naitoh do not explicitly teach:
a lateral gap between a side of the device and a neighboring side surface of the solder resist layer, wherein the lateral gap is filled with the encapsulation layer.

Konno teaches at least in figure 2, and Examiner’s annotated figure 2 above:
a lateral gap (E) between a side of the device (2) and a neighboring side surface of the solder resist layer (16), wherein the lateral gap (E) is filled with the encapsulation layer (6).
It would have been obvious to one of ordinary skill in the art that there may be a gap between the solder mask and the device, and that the encapsulation may fill it. It would have been obvious because one may want some play, or margin of error, in the placement of the device on the PCB. This margin of error would allow one of ordinary skill in the art to still allow the device to be soldered to the PCB board, and would not create any negative effects to the overall design. This is because as shown in Konno, the encapsulation material will seal any gap .


Response to Arguments
Applicant’s arguments, filed June 22, 2021, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ford, et al. above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822